DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theodorescu et al (WO 2013/096820).
Scope of prior art
	Theodorescu teaches a method of treating cancer comprising administrating to a subject a therapeutically effective amount of (6-amino-4-(3,5-dichloro-2-hydroxyphenyl)-3-propyl-1,4-dihydropyrano[2,3-c]pyrazole-5-carbonitrile) (page 6, line 5; page 73, claim 4):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Theodorescu suggests that the compounds with disclosed activity can be used in treatment of solid tumors (lines 10-12)
	Theodorescu also teaches administration of with another anti-cancer agent (page 7, lines 16-20)
	Theodorescu teaches stereoisomers (page 6 line 5 – page 7, line 3).

Ascertaining the difference
	Theodorescu teaches hydrogen atom at R3 position while current claim 12 requires a methyl group.
	Theodorescu teaches n-propyl group in R4 position while claim 13 is directed to i-propyl.

Obviousness
	One skilled in the art prior to the earliest effective filing date of this application would have found it obvious to treat a cancer comprising a solid tumor by administering to a subject in need thereof 6-amino-4-(3,5-dichloro-2-hydroxyphenyl)-3-propyl-1,4-dihydropyrano[2,3-c]pyrazole-5-carbonitrile (The compound).
	Theodorescu suggests administering the compound to a patient in need of treatment for cancer and specifies that cancer includes solid tumors.  
Regarding claim 19 – Theodorescu teaches combination treatment comprising the compound and another anti-cancer agent.
Regarding claim 12 – It would have been obvious for one skilled in the art to substitute a Hydrogen atom for a Methyl group with an expectation that the resulting derivative would retain the biological activity of the parent compound.  It is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. In re Lincoln, 126 U.S. P.Q. 477, 51 U.S.P.Q. 40 (C.C.P.A. 1942); In re Druey, 319 F.2d 237, 138 U.S.P.Q. 39 (C.C.P.A. 1963); In re Lohr, 317 F.2d 388, 137 U.S.P.Q. 548 (C.C.P.A. 1963): In re Hoehsema, 399 F.2d 269, 158 US.P.Q. 598 (C.C.P.A. 1968); In re Wood, 582 F.2d 638, 199 U.S.P.Q. 137 (C.C.P.A. 1978); In re Hoke, 560 F.2d 436, 195 U.S.P.Q. 148 (C.C.P.A. 1977); Ex parte Fauque, 121 U.S.P.Q. 425 (P.O.B.A. 1954); Ex parte Henkel. 130 U.S.P.Q. 474. (P.O.B.A. 1960).
Regarding claim 13 – It would have been obvious for one skilled in the art to substitute an i-Pr group for n-Pr group with an expectation that the position isomer would retain the biological activity of the parent.  “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).

Double Patenting
Claims 7-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-15 of U.S. Patent No. 10,646,475. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The difference between claims of the ‘475 patent and current claims is in the nature of the condition being treated.  Instant claims are directed to cancers comprising a solid tumor, while claims of ‘475 are directed to hematological malignancies.  Hematological malignancies is generic to the instantly claimed disease population because hematological malignancies can develop solid tumors.  For example, lymphoma is a hematological malignancy and can comprise solid tumors.  Since the instantly claimed population of cancers is within the scope of the cancers in the ‘475 patent, it would be obvious to treat the claimed cancers using the method described in ‘475.

Allowable subject matter
	Claims 1-6 are allowed.  A search of prior art has failed to uncover suggestion to use SHMT inhibitor in combination with rescue therapy in a method of treating cancer.  Rescue therapy such as leucovorin is utilized in a method of treating cancer where an anti-folate compound is used as a therapeutic agent. This has been described in numerous prior art documents including by Bleyer (Cancer, 1989, 63, 995-1007).  Art also teaches that downregulation of SHMT1 induces cell cycle arrest and apoptosis (Paone., Cell Death and Disease, 2014, 5 e1525, 1-11).  However, there is no suggestion in the art to administer SHMT inhibitor in combination with rescue therapy when no anti-folate agent is used.

	Claim 20 is objected to as being dependent on a rejected claim but would be allowable in rewritten in independent format.
Conclusion
Claims 1-20 are pending
Claims 1-6 are allowed
Claim 20 is objected to
Claims 7-19 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEVGENY VALENROD/Primary Examiner, Art Unit 1628